DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, drawn to figures 6A-6B, in the reply filed on May 10, 2021 is acknowledged.
Claims 3, 15, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. As such, claims 1-2, 4-14, 16 are pending in the instant application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: outer wall 85.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: and friction welded to each other” (claim 8).
Claim Objections
Claim 12 is objected to because of the following informalities:  Examiner evaluated the claim as reciting “wherein the at least one thread of the head defines a peak that lies on [[a]] one of a conical path and a spherical path.”  
Claim 16 is objected to because of the following informalities:  Examiner evaluated the claim as reciting “wherein the thread of the variable angle locking hole has a material hardness that is less than or equal to the first material hardness.”
Claim 2 recites “projections” in line 3 which should properly recite “projection. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 recites the limitation “wherein the proximal and distal surfaces are one of laser welded, electron beam welded, and friction welded to each other”. As best understood, the claim should recite or friction welded to each other.” Examiner evaluated the claim in accordance with this assumption.
Claim 9 recites “the second portion comprises the material that is non-hardened.” There is insufficient antecedent basis for “the material,” therefore, Examiner evaluated the claim as reciting “the second portion comprises [[the]]a material that is non-hardened.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appenzeller et al. (US 2009/0157123), hereinafter “Appenzeller”.
Regarding claim 1, Appenzeller discloses a variable angle bone screw (10, FIG. 1) that extends along a central screw axis (longitudinal axis), the variable angle bone screw comprising: a first portion (40) defining at least a portion of a head (42) having at least one external thread (43) configured to mate with a thread of a variable angle locking hole of a bone plate when the central screw axis is oriented at 
However, Appenzeller does not specifically disclose that the at least one thread of the second portion has a second material hardness less than the first material hardness of the at least one thread of the first portion. Appenzeller does state that “the bone engaging component 20-320 may be manufactured from a different material than the load carrier engaging component 40-340…the load carrier engaging component 40-340 is preferably manufactured from a material that provides resistance to fretting” (¶90). Hardness is in part defined as a resistance to wear/abrasion/”fretting”, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the first portion having a first material hardness that is greater than the second material hardness, since the first and second portions are manufactured from different materials and the first portion is intended to resist wear.
Regarding claim 2, Appenzeller teaches the variable angle bone screw as recited in claim 1, wherein one of the first and second portions defines a projection (50), and the other of the first and second portions defines a recess (28) configured to receive the projections so as to attach the first portion to the second portion (FIG. 1).  
Regarding claim 4, Appenzeller teaches the variable angle bone screw as recited in claim 2, wherein the projection is at least one of threaded and press-fit in the recess so as to attach the first portion to the second portion (¶67).  
Regarding claim 5, Appenzeller teaches the variable angle bone screw as recited in claim 2, wherein the one of the first and second portions that defines the recess comprises an outer wall 
Regarding claim 6, Appenzeller teaches the variable angle bone screw as recited in claim 1, wherein a distal surface of the first portion abuts a proximal surface of the second portion when the first and second portions are attached to each other (FIG. 1), and wherein the distal and proximal surfaces are sealed to each other (¶69).  
Regarding claim 7, Appenzeller teaches the variable angle bone screw as recited in claim 5, wherein the proximal and distal surfaces are welded to each other (¶69).  
Regarding claim 8, Appenzeller teaches the variable angle bone screw as recited in claim 7, wherein the proximal and distal surfaces are one of laser welded, electron beam welded, or friction welded to each other (¶69).  
Regarding claims 9-10, Appenzeller teaches the variable angle bone screw as recited in claim 1 wherein the first portion comprises one of TAN, 316L, TAV, and CCM, and the second portion comprises the same one of TAN, 316L, TAV, and CCM (¶90), but is silent regarding the first portion being hardened while the second portion is non-hardened. As established in the 103 rejection for claim 1 above, the first portion is formed of a harder material than is the second portion. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to use a hardened material for the first portion and a non-hardened form of the same material for the second portion, for the purpose of streamlining the manufacturing process by using the same material while providing a greater hardness to the first portion, enabling it to interface with the bone plate as desired.   

Regarding claim 12, Appenzeller teaches the variable angle bone screw as recited in claim 1, wherein the at least one thread of the head defines a peak that lies on a one of a conical path and a spherical path (FIG. 1).  
Regarding claim 13, Appenzeller teaches the variable angle bone screw as recited in claim 2, wherein the first portion comprises the projection and the second portion defines the recess (FIG. 1).  
Regarding claim 14, Appenzeller teaches the variable angle bone screw as recited in claim 2, wherein the shaft defines a core diameter (diameter of shaft), the projection defines an outer cross-sectional dimension (diameter of 50), except wherein the core diameter and outer cross-sectional dimension define a ratio that ranges from approximately 1.4 to approximately 3.3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to construct the core diameter and outer cross-sectional dimension defining a ratio that ranges from approximately 1.4 to approximately 3.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Appenzeller teaches a bone fixation system comprising: the variable angle bone screw as recited in claim 1; and the plate (12) recited in claim 1, wherein the thread of the variable angle locking hole (14) has a material hardness that is less than or equal the first material hardness, such that the thread of the head is configured to deform the thread of the variable angle locking hole of the bone plate as the thread of the head mates with the thread of the variable angle locking hole (¶90).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775